DETAILED ACTION
The present office action is in response to claims filed on 03/29/2019.  Claims 1 – 20 are currently pending in the application.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 10,306,808. Although the claims at issue are not identical, they are not patentably distinct from each other because each and every limitation of Claims 1 and 3, and each and every limitation of Claims 1 and 8, are recited in Claim 10 of U.S. Patent No. 10,306,808. 

Claim Objections
Claims 1, 2, 3, 5, 7, 8, 9, 10, 11, 12, and 20 are objected to because of the following informalities:  
Claim 1, line 5, recites “air in a raised floor of the data center based on the data in connection with data center so that”, which should recite “air in a raised floor of the data center based on the data in connection with the
Claim 2, lines 1-2, recite “…wherein data in connection with the data center…”, which should recite “…wherein the data in connection with the data center…”, since antecedent basis for “data in connection with a data center” was established in Claim 1.
Claim 3 recites “center is based on an overall volume of cooling air in the data center”, which should recite “center is based on an overall volume of the cooling air in the data center”, since antecedent basis for “cooling air” was established in Claim 1.
Claim 5, line 3, recites “rack housing for repositioning the plurality of electronic devices disposed in a rack housing. and”, which should recite “rack housing for repositioning the plurality of electronic devices disposed in the rack housing, and”, since antecedent basis for “rack housing” was established in Claim 1. 
Claim 5, line 5, recites “controlling the repositioning of a plurality of electronic devices disposed in the rack housing in real-“, which should recite “controlling the repositioning of the plurality of electronic devices disposed in the rack housing in real-“, since antecedent basis for “a plurality of electronic devices” was established in Claim 1.
Claim 7, line 1, recites “… wherein the controlling repositioning”, which should recite “… wherein the controlling of the repositioning”.
Claim 8, line 1, recites “… wherein the controlling repositioning is in”, which should recite “… wherein the controlling of the repositioning is in”.
Claim 9, lines 1-2, recite “… wherein the controlling repositioning is in dependence on a monitoring of a volume of cooling air of a second rack housing of the data center”, which should recite “… wherein the controlling of the repositioning is in response to monitoring a volume of cooling air in a second rack housing of the data center”.
Claim 10, lines 1-6 recite “… wherein the method includes controlling repositioning of the plurality of electronic devices, wherein the controlling includes causing movement of the plurality 
Claim 11, lines 4-5, recite “… in respective ones of a plurality of rack housings,,,”, which should recite “… in each rack housing of a plurality of rack housings…”.
Claim 12, lines 5-7, recite “respective ones of a plurality of rack housings based on the data regarding the overall cooling needs of the data center, and wherein method includes performing the controlling so that first, second and third of the plurality of rack housings have respective first, second and third different adaptive air volumes.”, which should recite “each rack housing of a plurality of rack housings based on the data regarding the overall cooling needs of the data center, and wherein the method further includes performing the controlling so that first, second, and third rack housings of the plurality of rack housings have different respective first, second, and third adaptive air volumes.”
Claim 20, line 1, recites “… wherein the actuator is controlled in dependence on a volume…”, which should recite “… wherein the actuator is controlled in response to a volume…”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 6, 7, 11, 12, 13, 14, 15, 16, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Czamara et al. (U.S. Patent No. 8,638,553).
Regarding Claim 1, Czamara shows (Figures 1, 6A, 6B, 6C, and 10):
A computer-implemented method (method illustrated in Figure 10; it is inherent the automatic control system 206 includes a computer to store, process, and execute the method of Figure 10) comprising:
receiving (see steps 400, 402, 404) data (operating characteristics in a computing device, rack, or data center.  Such operating characteristics include ambient temperature, exit air temperature, flow rate, pressure, and humidity, Col. 9, lines 43-46) in connection with a data center (102); and 
controlling (via 206; see steps 406, 408) repositioning (see step 408) of a plurality of electronic devices (134) disposed in a rack housing (200) defining a first adjustable air volume (1001 in Figure 6A, see Annotated Figure 6A below) in the rack housing (200) in fluid communication with cooling air (air discharged from 110 to 116) in a raised floor (108) of the data center (102) based on the data (operating characteristics in a computing device, rack, or data center.  Such operating characteristics include ambient temperature, exit air temperature, flow rate, pressure, and humidity, Col. 9, lines 43-46) in connection with the data center (102) so that the plurality of electronic devices (134) in the rack housing (102) 

    PNG
    media_image1.png
    813
    381
    media_image1.png
    Greyscale



Regarding Claim 2, Czamara shows (Figures 1, 6A, 6B, 6C, and 10):
The data (operating characteristics in a computing device, rack, or data center.  Such operating characteristics include ambient temperature, exit air temperature, flow rate, 

Regarding Claim 4, Czamara shows (Figures 1, 6A, 6B, 6C, and 10):
The controlling (via 206; see steps 406, 408) comprises controlling (via 206; see steps 406, 408) adjustable air volumes (1001, see Annotated Figures 6A and 6B above; it is noted the air volume above 134 is also adjusted in a similar manner as 1000) in a plurality of rack housings (200). 

Regarding Claim 5, Czamara shows (Figures 1, 6A, 6B, 6C, and 10):
 The receiving (see steps 400, 402, 404) comprises receiving the data (operating characteristics in a computing device, rack, or data center.  Such operating characteristics include ambient temperature, exit air temperature, flow rate, pressure, and humidity, Col. 9, lines 43-46) from a sensor (it is inherent a sensor measures the ambient temperature, exit air temperature, flow rate, pressure, or humidity operating characteristic used to determine the angle of inclination of the computing device by the automatic control system 206, Col. 9, lines 39-46; see Figure 10) in (operating characteristics in the rack, Col. 9, lines 43-46; therefore, it is inherent the sensor is located in 200) in the rack housing (200), wherein
the controlling (via 206; see steps 406, 408) comprises controlling (via 206; see steps 406, 408) a controller (206) for controlling an actuator (204; a drive mechanism may 
the receiving (see steps 400, 402, 404) comprises receiving the data (operating characteristics in a computing device, rack, or data center.  Such operating characteristics include ambient temperature, exit air temperature, flow rate, pressure, and humidity, Col. 9, lines 43-46) in real-time (at 404, one or more characteristics or air in the computer room are measured while the system operates, Col. 9, lines 55-56; therefore, the receiving happens in real-time), and the controlling (via 206; see steps 406, 408) comprises controlling (via 206; see steps 406, 408) the repositioning (see step 408) of the plurality of electronic devices (134) disposed in the rack housing (200) in real-time (if the measured characteristics of air and the operating criteria indicate that an adjustment is required, the angle of inclination of one or more computing devices is adjusted at 408, Col. 9, line 65 – Col. 10, line 1; therefore, the repositioning happens in real-time).

Regarding Claim 6, Czamara shows (Figures 1, 6A, 6B, 6C, and 10):
The repositioning (see step 408) of the plurality of electronic devices (134) includes vertically moving (as illustrated between Figures 6A and 6C, 134 are moved vertically via their attachment to 208.  As 218 raises vertically upward, 208 is pulled vertically upward, vertically moving 134) up or down (as illustrated between Figures 6A and 6C, depending on the upward or downward movement of 218, 134 are moved up or down) as a group (as illustrated in Figures 6A and 6C, the plurality of 134 move vertically as a group), wherein
the plurality of electronic devices (134) remain in a fixed spacing distance (as illustrated in Figures 6A and 6C, the spacing of 134 remain fixed regardless of their angled orientation) 

Regarding Claim 7, Czamara shows (Figures 1, 6A, 6B, 6C, and 10):
The controlling (via 206; see steps 406, 408) of the repositioning (see step 408) comprises controlling (via 206; see steps 406, 408) an actuator (204; a drive mechanism may include, for example, an electric motor.. a linear actuator, Col. 7, lines 34-36) in the rack housing (200) for repositioning (see step 408) the plurality of electronic devices (134) disposed in the rack housing (200) in response to monitoring (the sensor indirectly monitors the volume of 1001, which is determined based on the angle of 135, from the ambient temperature, exit air temperature, flow rate, pressure, or humidity operating characteristics of the rack; should the operating characteristic indicate a change in inclination of 134, the volume of 1001 is adjusted) of the volume (the volume of 1001) of the first adjustable air volume (1001 in Figure 6A, see Annotated Figure 6A above). 

Regarding Claim 11, Czamara shows (Figures 1, 6A, 6B, 6C, and 10):
The controlling (via 206; see steps 406, 408) is performed in response to the data (operating characteristics in a computing device, rack, or data center.  Such operating characteristics include ambient temperature, exit air temperature, flow rate, pressure, and humidity, Col. 9, lines 43-46) in connection with the data center (102), wherein the data (operating characteristics in a computing device, rack, or data center.  Such operating characteristics include ambient temperature, exit air temperature, flow rate, pressure, and humidity, Col. 9, lines 43-46) in connection with the data center (102) is data regarding overall cooling needs (flow rate of the data center, which indicates the cooling needs of the 

Regarding Claim 12, Czamara shows (Figures 1, 6A, 6B, 6C, and 10):
The controlling (via 206; see steps 406, 408) is performed in response to the data (operating characteristics in a computing device, rack, or data center.  Such operating characteristics include ambient temperature, exit air temperature, flow rate, pressure, and humidity, Col. 9, lines 43-46) in connection with the data center (102), wherein the data (operating characteristics in a computing device, rack, or data center.  Such operating characteristics include ambient temperature, exit air temperature, flow rate, pressure, and humidity, Col. 9, lines 43-46) in connection with the data center (102) is data regarding overall cooling needs (flow rate of the data center, which indicates the cooling needs of the data center;  operating characteristics in a computing device, rack, or data center.  Such operating characteristics include ambient temperature, exit air temperature, flow rate, 

Regarding Claim 13, Czamara shows (Figures 1, 6A, 6B, 6C, and 10):
A computer program product (method illustrated in Figure 10; it is inherent the automatic control system 206 includes a computer programmed to store, process, and execute the method of Figure 10) comprising:
a computer readable storage medium (the automatic control system 206 include a computer readable storage medium to store the method steps in Figure 10; see definition of “computing device” in Col. 3, lines 31-56) readable by one or more processing circuits (programmable circuits, see definition of “computing device” in Col. 3, lines 31-56) and 
receiving (see steps 400, 402, 404), by the one or more processors (it is inherent the automatic control system 206 includes one or more processors to execute steps 400-410, which includes receiving data, analyzing the data, and executing instructions to adjust the angle), data (operating characteristics in a computing device, rack, or data center.  Such operating characteristics include ambient temperature, exit air temperature, flow rate, pressure, and humidity, Col. 9, lines 43-46) in connection with a data center (102); and 
controlling (via 206; see steps 406, 408), by the one or more processors (it is inherent the automatic control system 206 includes one or more processors to execute steps 400-410, which includes receiving data, analyzing the data, and executing instructions to adjust the angle), repositioning (see step 408) of a plurality of electronic devices (134) disposed in a rack housing (200) defining a first adjustable air volume (1001 in Figure 6A, see Annotated Figure 6A above) in the rack housing (200) in fluid communication with cooling air (air discharged from 110 to 116) in a raised floor (108) of the data center (102) based on the data (operating characteristics in a computing device, rack, or data center.  Such operating characteristics include ambient temperature, exit air temperature, flow rate, pressure, and humidity, Col. 9, lines 43-46) in connection with a data center (102) so that the plurality of electronic devices (134) in the rack housing (102) define a second adjustable air volume (1001 in Figure 6C, see Annotated Figure 6C above) different from the first adjustable air volume (1001 in Figure 6A).

Regarding Claim 14, Czamara shows (Figures 1, 6A, 6B, and 6C):
A rack housing (200) comprising:
a frame (the frame of 200 as illustrated in Figures 6A and 6C; as used herein, a “rack” means a rack, container, frame, Col. 4, line 26);
a plurality of movable supports (156, 216) for supporting a plurality of electronic devices (134) in said frame (the frame of 200 as illustrated in Figures 6A and 6C); and
an actuator (204; a drive mechanism may include, for example, an electric motor.. a linear actuator, Col. 7, lines 34-36) for moving said plurality of movable supports (156, 216) to define an adjustable air volume (1001, see Annotated Figure 6A/6C above; it is noted that 1001 is one of the air volumes defined by 200) in said rack housing (200) for receiving cooling air (air discharged from 110 to 116) from a raised floor (108) of a data center (102).

Regarding Claim 15, Czamara shows (Figures 1, 6A, 6B, and 6C):
A controller (206) for controlling said actuator (204; a drive mechanism may include, for example, an electric motor.. a linear actuator, Col. 7, lines 34-36), said controller (206) operable to control said actuator (204; a drive mechanism may include, for example, an electric motor.. a linear actuator, Col. 7, lines 34-36) based on a sensor (it is inherent a sensor measures the ambient temperature, exit air temperature, flow rate, pressure, or humidity operating characteristic used to determine the angle of inclination of the computing device by the automatic control system 206, Col. 9, lines 39-46; see Figure 10).

Regarding Claim 16, Czamara shows (Figures 1, 6A, 6B, and 6C):
The sensor (it is inherent a sensor measures the ambient temperature, exit air temperature, flow rate, pressure, or humidity operating characteristic used to determine 

Regarding Claim 17, Czamara shows (Figures 1, 6A, 6B, and 6C):
Said sensor (it is inherent a sensor measures the ambient temperature, exit air temperature, flow rate, pressure, or humidity operating characteristic used to determine the angle of inclination of the computing device by the automatic control system 206, Col. 9, lines 39-46; see Figure 10) is operable for monitoring (the sensor indirectly monitors the volume of 1001, which is determined based on the angle of 135, from the ambient temperature, exit air temperature, flow rate, pressure, or humidity operating characteristics of the rack; should the operating characteristic indicate a change in inclination of 134, the volume of 1001 is adjusted) the volume of the adjustable air volume (1001). 

Regarding Claim 18, Czamara shows (Figures 1, 6A, 6B, and 6C):
Said actuator (204; a drive mechanism may include, for example, an electric motor.. a linear actuator, Col. 7, lines 34-36) is controlled (via 206) in response to a monitoring (the sensor indirectly monitors the volume of 1001, which is determined based on the angle of 135, from the ambient temperature, exit air temperature, flow rate, pressure, or humidity operating characteristics of the rack; should the operating characteristic indicate a change in inclination of 134, the volume of 1001 is adjusted) the volume of the adjustable air volume (1001).

Allowable Subject Matter
Claims 3 and 8 would be allowable if the non-statutory double patenting rejection set forth in this Office Action were overcome and to include all of the limitations of the base claim and any intervening claims.
Regarding Claims 3 and 8, the prior art, either alone or in combination, does not teach the data is based on an overall volume of cooling air in the data center.  Czamara teaches the data is “operating characteristics in a computing device, rack, or data center.  Such operating characteristics include ambient temperature, exit air temperature, flow rate, pressure, and humidity”, Col. 9, lines 43-46.  The overall volume of cooling air (interpreted as the overall volume of cooling air under the raised floor) is not one of the operating characteristics. 
Claims 9, 10, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and amended to overcome any claim objections.
Regarding Claim 9, the prior art, either alone or in combination, does not teach the controlling the repositioning based on monitoring a volume of cooling air in a second rack housing of the data center.  Czamara teaches controlling the repositioning based on monitoring of “operating characteristics in a computing device, rack, or data center”, Col. 9, lines 43-46.  Czamara does not teach controlling the repositioning of the plurality of electronic devices in the rack housing based on operating characteristics in a second rack housing independent of the first rack housing.
Regarding Claim 10, the prior art, either alone or in combination, does not teach independently moving a first electronic device of the plurality of electronic devices from a second electronic device in the plurality of electronic devices.  As Czamara illustrates in Figures 6A and 6C, all electronic devices in the plurality of electronic devices, move simultaneously. 
Regarding Claim 19, the prior art, either alone or in combination, does not teach controlling the actuator based on an overall volume of cooling air in the data center.  Czamara teaches the data is “operating characteristics in a computing device, rack, or data center.  Such operating characteristics include ambient temperature, exit air temperature, flow rate, pressure, and humidity”, Col. 9, lines 43-46.  The overall volume of cooling air (interpreted as the overall volume of cooling air under the raised floor) is not one of the operating characteristics used to control the actuator. 
Regarding Claim 20, the prior art, either alone or in combination, does not teach the controlling the actuator based on monitoring a volume of cooling air in a second rack housing of the data center.  Czamara teaches controlling the repositioning based on monitoring of “operating characteristics in a computing device, rack, or data center”, Col. 9, lines 43-46.  Czamara does not teach controlling the repositioning of the plurality of electronic devices in the rack housing based on operating characteristics in a second rack housing independent of the first rack housing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/D. T./
Examiner, Art Unit 3762
05/20/2021

/KENNETH J HANSEN/Primary Examiner, Art Unit 3746